Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “generating an IP to location map (NM1) and a location to IP map (NM2),” but Applicant has not stated what the abbreviation “IP” stands for nor has stated what “NM1” or “NM2” stand for. Appropriate correction is required. 
Claims 11 and 12 are rejected for the same reasons as Claim 1. 
Claims 2-10 and 13-20 are rejected for the same reasons as above for depending upon claims with indefinite language. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In Claim 1, the omitted steps are: the steps performed in “using a machine learning model based on the dynamic IP to location map and an active Spatio-Temporal (ST) region for each unique entity identifier associated with the IP address.”
The claim element is incomplete as one of ordinary skill in the art would not know how to predict a real-time location for a non-location indexed data event at multiple levels of resolution based upon the disclosure, as this would require that the machine learning model of the claims would be within the ordinary scope of knowledge. However, this would make it known prior art. Presuming Applicant is not asserting that the knowledge of the machine learning model and knowing how to use the machine learning model is already known known in the art, this means that Applicant has omitted disclosure of essential step necessary to perform the claims. 
Claims 11 and 12 are rejected for the same reasons as Claim 1. 
Claims 2-10 and 13-20 are rejected for the same reasons as above for depending upon claims with omitted steps. 

Claims 7 and 18 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Furthermore in Claim 7, the omitted steps are: the steps performed to train the machine learning model to perform as intended. 
The claim element is incomplete as one of ordinary skill in the art would not know how to train a machine learning model based upon the disclosure, as this would require that the training the machine learning model required by the claims be within the ordinary scope of knowledge. However, this would make it known prior art. Presuming Applicant is not asserting that the training of the machine learning model is already known known in the art, this means that Applicant has omitted disclosure of essential step necessary to perform the claims. 
Claim 18 is rejected for the same reasons as Claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberg et al. (US 20160105801 A1) 

Claim 1	Wittenberg teaches a method for adaptive location assignment to non-location indexed data events based on a partially observable plurality of location indexed data streams, (When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02) 
the method comprising:
obtaining, in real time, a plurality of location indexed data streams that at least partially characterizes an activity of at least one entity, (FIG. 2, ¶0054, accessing a communication history for an electronic device, wherein the communication history comprises a data stream that characterizes the activity of the electronic device, i.e. at least one entity; ¶0054, wherein the communication history comprises geographic topology data; ¶0054, wherein the communication is real-time as it includes newly generated histories) from a plurality of independently controlled data sources; (FIG. 1, ¶0054, wherein the communication history can come from a data store 121 or computer system 121) 
generating an IP to location map (NM1) and a location to IP map (NM2) (FIG. 4, Geographical Topological Map 403, ¶0061 and ¶0033, mapping geographical locations to associated IP addresses) by mapping each network address associated with the plurality of location indexed data streams to the corresponding locations of the at least one entity temporally and vice-versa, in a base map, (Examiner notes that as network addresses are mapped to corresponding locations, only network addresses with corresponding locations are part of either map NM1 or NM2, as such Examiner interprets these maps as being identical, noting that the maps are never addressed separately and further are stated as being in “a base map,” i.e. in a single map) wherein the basemap comprising a mapping of a plurality of network addresses to corresponding locations, (¶0061 and ¶0033, mapping geographical locations to associated IP addresses) at multiple levels of resolution based on a historical data stream; (Examiner interprets “multiple levels of resolution as merely having multiple data sets, FIG. 4, ¶0061, for example having a timestamp resolution and a location resolution)
scoring and ranking each entry in the IP to location map and the location to IP map based on a frequency of use of the IP address, (¶0037-¶0037, wherein a similarity ranking is based upon a frequency measure score) and a number of unique entity identifiers for each IP address or each location; (FIG. 4, ¶0061, wherein IP addresses and locations are uniquely identified within Geographical Topological Map 403)
filtering each entry in the IP to location map and the location to IP map based on the scoring and the ranking of each entry in the IP to location map and the location to IP map to generate a dynamic IP to location map; (Examiner notes that the claim does not require any specific filtering and as noted previously, the IP to location map and location to IP map are interpreted as being identical, as such Examiner interprets generation of FIG. 4, Geographical Topological Map 403, ¶0061 as is as being the dynamic IP to location map) and
predicting a real-time location for a non-location indexed data event at multiple levels of resolutions (FIG. 5, ¶0069, predicting locations that are highly reachable or less reachable) using a machine learning model based on the dynamic IP to location map and an active Spatio-temporal (ST) region for each unique entity identifier associated with the IP address. (¶0032, using machine learning techniques, i.e. models) 

Claim 2	Wittenberg teaches Claim 1, and further teaches further comprising identifying the active Spatio-Temporal region for each unique entity identifier with the IP address based on the plurality of location indexed data streams. (Wittenberg, FIG. 4, ¶0061, identifying a City and timestamp for each entity identifier)

Claim 3	Wittenberg teaches Claim 1, and further teaches wherein the method comprises extrapolating data points in the plurality of location indexed data streams to estimate missed location data on time series and adding an estimated location to the IPs to fill in time-gaps in the plurality of location indexed data streams. (Wittenberg, FIG. 5, ¶0069, extrapolating data to estimate a predicted current location, wherein the predicted location is missing in the time series)

Claim 4	Wittenberg teaches Claim 3, and further teaches wherein the method comprises updating the IP to location map and the location to IP map based on the plurality of location index data streams filled with missed location data on time series. (Wittenberg, ¶0071, wherein the predicted locations are updated onto the map) 

Claim 5 	Wittenberg teaches Claim 1, and further teaches wherein the method comprises classifying each IP address in the IP to location map and the location to IP map as static or dynamic IP address based on the scoring and raking of each entry. (Wittenberg, FIG. 5, ¶0069, classifying locations as either highly reachable or less reachable)

Claim 6 	Wittenberg teaches Claim 1, and further teaches wherein the method comprises updating the IP to location map and the location to IP map (¶0013, updating the location mappings) when a new set of data streams arrives with Bayesian updating techniques using Kalman filter.  (Examiner notes that “updating… when a new set of data streams arrives…” comprises a conditional modifier, and that the scope of a method claim covers when the condition is not met, and therefore the conditional step does not need to be performed nor taught)

Claim 7 	Wittenberg teaches Claim 1, and further teaches, wherein machine learning model is trained with real-time location index data streams along with the active Spatio-Temporal region of each unique entity identifier to receive an input query comprises an IP address and to output real-time location information associated with IP address received. (Examiner notes that “to receive an input query… and to output real-time location information…” comprises an intended use statement, the claims recites the intent use statement; Furthermore, Examiner notes that Claim 7 is rejected under 112(b) for omission of essential steps)

Claim 8	Wittenberg teaches Claim 1, and further teaches wherein the plurality of location index data streams comprise latitude data and longitude data. (Wittenberg, ¶0033, wherein the location are indicated by latitude and longitude data)

Claim 9	Wittenberg teaches Claim 1, and further teaches wherein the plurality of location index data streams comprises an IP address, (Wittenberg, ¶0031) a Spatio-Temporal information (Wittenberg, FIG. 4) and at least one identity identifier, (Wittenberg, ¶0031, portable unique identifier) wherein the at least one entity identifier comprises at least one of (i) an advertisement identifier (AdID), (ii) a cookie identifier (C) or (iii) a device identifier. (Wittenberg, ¶0031, portable unique identifier) 

Claim 10	Wittenberg teaches Claim 1, and further teaches wherein the plurality of locations indexed data streams of the entity activity comprises at least one of (i) location pings from one or more application engaged on the one or more entity devices (ii) access pings from wireless hotspots, (Wittenberg, ¶0056, location access from wireless access points, i.e. wireless hotspots) (iii) active subscriber’s data and location in different geo-areas (GSM) from the mobile network, and (iv) location information from traffic sensors or a public CCTV camera for security. 

Claim 11 and Claim 12 are each taught by Wittenberg as described for Claim 1. 

Claims 13-20 are taught by Wittenberg as described for Claims 2-7 and 9-10 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matlick et al. (US 20190050874 A1) – Invention related to relating “IP addresses associated with private business locations”
Fan et al. (US 20180310274 A1) – Pinpointing where a target device associated with an IP address is physically located within a geographical region.
Pane et al. (US 20160381155 A1) – Determining a location of a device
Li (US 20150327007 A1) – Determining a location of a terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442         

/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442